Citation Nr: 0115111	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that the 
appellant's deceased spouse had no recognized military 
service with the Armed Forces of the United States and that 
the appellant was therefore not eligible for VA benefits.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the claimant's appeal. 

2.  The Department of the Army has certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's spouse has not met the basic service 
eligibility requirements and may not be considered a veteran 
for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his or her claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by a 
letter dated on March 16, 2000, the RO apprised the 
appellant, who is the claimant in this case, of the evidence 
necessary to substantiate her claim and of the requirements 
for attaining status as a claimant.  In addition, the RO took 
the appropriate steps to attempt to verify the veteran's 
alleged period of active service.  As discussed below, no 
other development is warranted because the evidence is not 
dispositive in this case.  

The Board does note that on January 24, 2001, the RO notified 
the appellant that her claim was being certified to the Board 
for disposition.  In that letter, she was also notified of 
the time within which she could submit additional evidence 
concerning the appeal.  In a letter dated on February 2, 
2001, the Board attempted to inform the appellant that her 
records had arrived at the Board, and that her appeal was 
being considered.  However, that letter was returned to the 
Board for additional postage.  Since both letters essentially 
notified the appellant of the same information, the Board 
does not find it problematic that its letter was returned for 
additional postage.  

Rather, the Board finds that there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  



II.  Legal Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as  
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than  
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active  
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on the VA.  Duro 
v. Derwinski, 2 Vet. App. 530  (1992); Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

Prior to his death, the appellant's spouse attempted to 
achieve status as a recognized veteran for VA purposes.  
Specifically, in association with a September 
1998 application for VA benefits, the appellant's spouse 
reported that he had served with the guerilla forces from 
January 1943 to December 1945 in Pila, Laguna.  In October 
1998, the RO notified him that he did not have recognized 
guerilla service.

In February 1999, the RO requested that the service 
department (Army Reserve Personnel Center-ARPERCEN) verify 
the Philippine guerrilla service of the appellant's spouse.  
The RO provided his full name, the alleged dates of service, 
his service number, and other identifying information 
pertaining to the appellant's spouse.  In March 1999, 
ARPERCEN reported that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  The veteran appealed the decision to 
the Board, and he died while his claim was in appellate 
status.

In September 1999, ARPERCEN responded to the RO's request for 
re-verification.  This time the RO provided the veteran's 
full name, with a different alias for the first name, the 
alleged dates of service, his service number, and other 
identifying information pertaining to the appellant's spouse.  
Again, ARPERCEN, found that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces. 

In her March 2000 application for Dependency and Indemnity 
Compensation (DIC) benefits, the appellant reported that her 
spouse had died in March 1999.  She claimed entitlement to 
DIC benefits, and submitted a copy of what purports to be a 
citation in memory of her spouse from former President 
Clinton of the United States.  The citation is not dated.  In 
a handwritten note, dated January 2001, the RO's adjudication 
officer indicated that the presidential citation had been 
issued in error.  

As noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron, 
supra.  The service department has determined that the 
veteran had no qualifying service, and therefore the Board is 
bound by that determination.  

The Board notes that while the record contains a document, 
purportedly signed by former President Clinton, which honors 
the memory of the appellant's spouse for his devotion in the 
Armed Forces of the United States, applicable laws and 
regulations do not permit VA to accept this document and give 
it more probative value than the certifications by the 
service department that have repeatedly established that the 
appellant's spouse had no periods of recognized guerilla 
service.  Rather, pursuant to 38 C.F.R. § 3.203(a), the copy 
of the presidential citation submitted by the appellant, 
which is unsigned, and which does not include any indicated 
dates of service, does not meet the requisite criteria for 
establishing entitlement without verification from the 
appropriate service department.  The Board may not, 
therefore, accept the copy of the presidential citation as 
evidence of recognized guerilla service for the appellant's 
spouse.  The Board again notes that the Court has held that a 
service department determination as to an individual's 
service shall be binding on VA.  See Duro, Dacoron, both 
supra.

Therefore, inasmuch as the service department's determination 
as to the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a valid claimant.  
Accordingly, the appellant's claim for entitlement to VA 
benefits, to include DIC benefits, must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

